Title: To George Washington from Simeon DeWitt, 28 May 1783
From: DeWitt, Simeon
To: Washington, George


                  
                     May 28: 1783
                  
                  As the war is now brought to a close and it is supposed the army will soon be disbanded it becomes my duty to complete the Maps we have compiled in such a manner as to make them answer the most general use.  I presume a publication of them will be deemed indispensable towards giving the world that clear knowlege of the operations of a war, to which the present revolution and the establishment of a new empire is owing, which its importance and Justice to the merits of the principal actors in it may deserve.  Many parts of the Country made famous by some actions or others have hitherto been kept from our approach by the Enemy.  It will therefore take as much Labor as I shall be able to perform this season to make the necessary additions for the completing of a map of the principal seat of the war.  To have myself enabled to do this I purpose with your Excellency’s approbation to go to Philadelphia the beginning of next week.  I likewise intend to ask leave of Congress to make an impression of our works as soon as I can complete them to a sufficient degree, if it should not be thought improper by your Excellency.  The reasons for which they have been heretofore kept from the public I suppose to cease with the war—If your Excellency sees any places we have not yet had an opportunity of traversing that may deserve a more particular attention I shall be happy in being honored with the necessary direction.I am with the greatest respect Your Excellency’s most Obedient Humble servant
                  
                     S: DeWitt
                  
               